DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Claim Status
3.	Claims 1-25 are pending in this application.

Allowable Subject Matter
4.	Claims 1-25 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) of transmitting media content across a computer network by receiving an identification of media content and an adjustable advertisement space definition from a content provider, wherein the advertisement space definition includes a time stamp for the advertisement space in the media content and an advertisement length; receiving user-generated input via a user interface that displays an expected revenue for the content provider based on the time stamp and the advertisement length, a modification to the expected revenue, the modification causing the one or more parameters of the advertisement space to be automatically adjusted based on the modified adjustment of the expected revenue; determining, from among a plurality of available advertisements and based on the adjusted one or more parameters of the advertisement space, an advertisement to play in the advertisement space having a length equal to or less than the advertisement length; and providing access to the media content such that, when the media content reaches the time stamp, the advertisement is played in the advertisement space…” in Independent Claim 1 to be obvious. 
	 
Claim 24 directed to a system comprising one or more data processors; and one or more computer-readable mediums containing instructions to implement the corresponding method as recited in claim 1 is also allowed.
Claim 25 directed to a non-transitory computer readable medium encoded with instructions to execute the corresponding method as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426